DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-18, drawn to a doorjamb exercise device, classified in A63B 21/1627 and A63B 2/1636.
Claims 19-26, drawn to a process of assembling the above exercise device, classified in Y10T 29/49947.

The inventions are independent or distinct, each from the other because group 1 is drawn to a product, and group 2 is drawn to a process of assembling group 1.

Inventions I and II are directed to related products and processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are independent and distinct.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
During a telephone conversation with Scott Lowry on 06/13/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-18.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 19-26 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the elongated shaft, pair of couplers, concentric locking apertures, L-shaped anchor bracket, approximate 0.5 inch radius soft bend, lock channel, and universal anchor bracket must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
“maybe” in line 16 of paragraph 128 should be corrected to –may be—
“maybe” in line 31 of paragraph 134 should be corrected to –may be—
“respective support member” in line 8 of paragraph 140 should be corrected to –respective support members--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 15-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 

The term “generally aligned” in claim 1 is a relative term which renders the claim indefinite. The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation “generally aligned” is therefore rendered indefinite.
The term “generally concentrically aligned” in claim 1 is a relative term which renders the claim indefinite. The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation “generally concentrically aligned” is therefore rendered indefinite.
The term “substantially retaining the bracket” in claim 1 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation “substantially retaining the bracket” is therefore rendered indefinite.
The term “approximately 0.25 inches and a length of approximately 2 inches” in claim 2 is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation “approximately 0.25 inches and a length of approximately 2 inches” is therefore rendered indefinite.
The term “approximate 90 degree bend” in claim 4 is a relative term which renders the claim indefinite. The term “approximate” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation “approximate 90 degree bend” is therefore rendered indefinite.
Claim 5 recites the limitation "the group" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests replacing “the group” with –a group--
The term “approximate 0.5 inch radius soft bend” in claim 6 is a relative term which renders the claim indefinite. The terms “approximate” and “soft” not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation “approximate 0.5 inch radius soft bend” is therefore rendered indefinite.
The term “approximately 0.125 inches” in claim 11 is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation “approximately 0.125 inches” is therefore rendered indefinite.
The term “universal size” in claim 15 is a relative term which renders the claim indefinite. The term “universal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation “universal size” is therefore rendered indefinite.

The term “approximately 90 degree bend” in claim 17 is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation “approximately 90 degree bend” is therefore rendered indefinite.
The term “substantially rectangular cross-section” in claim 18 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation “approximately 90 degree bend” is therefore rendered indefinite.
The term “approximately one inch deep by two inches wide” in claim 18 is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation “approximately one inch deep by two inches wide” is therefore rendered indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-9, 12-13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 4861020 A (Soligny) and further in view of US 20150290488 A1 (Hopperstad et al)
Regarding Claim 1, Soligny is an exercise apparatus affixed to a door jamb. Soligny teaches a doorjamb exercise support member, comprising: an elongated shaft (vertical support rails 2 and 3) having at least one planar surface (see annotated figure 6 below); a pair of couplers (see annotated Figure 6 below) associated with the at least one planar surface (see annotated Figure 6 below) having a size and shape for select engagement with a respective pair of screws (screws 20) that cooperate to flush mount the at least one planar surface to a doorjamb (see Figure 2, support rails are flush mounted to door jamb 4). Soligny does not teach a receiving channel formed from the elongated shaft having a size and shape for select slide-in reception of a bracket; and a pair of concentric locking apertures formed from opposing sides of the elongated shaft and generally aligned with the receiving channel, whereby upon select insertion of the bracket into the receiving channel, a retaining aperture formed therein generally concentrically aligns with each of the pair of concentric locking apertures for select slide-through reception of a locking pin substantially retaining the bracket within the receiving channel by simultaneously engaging the retaining aperture in the bracket and the pair of concentric locking apertures.

    PNG
    media_image1.png
    405
    584
    media_image1.png
    Greyscale

Annotated Figure 6 of Soligny
Hopperstad et al is a door or wall mounted exercise rack. Hopperstad teaches a receiving channel (42) formed from the elongated shaft (see Figure 2, receiving channels are formed in the elongated member of Hopperstad) having a size and shape for select slide-in reception of a bracket (see figure 3, brackets 54 and 44 are slid in to receiving channel, as well as bracket 30), ; and a pair of concentric locking apertures formed from opposing sides of the elongated shaft (apertures 43 and 53) and generally aligned with the receiving channel (see annotated Figure 2), whereby upon select insertion of the bracket into the receiving channel, a retaining aperture formed therein generally concentrically aligns with each of the pair of concentric locking apertures (see annotated Figure 3 below) for select slide-through reception of a locking pin (see annotated Figure 3 below) substantially retaining the bracket within the receiving channel by simultaneously engaging the retaining aperture in the bracket and the pair of concentric locking apertures (see annotated figure 3, pin 48 engages locking apertures and retaining aperture).

    PNG
    media_image2.png
    575
    600
    media_image2.png
    Greyscale

Annotated Figure 2 of Hopperstad

    PNG
    media_image3.png
    393
    650
    media_image3.png
    Greyscale

Annotated Figure 3 of Hopperstad
It would have been obvious to one of ordinary skill in the art before the effective filing date to replace the elongated shafts of Soligny with the elongated shafts of Hopperstad, with the predictable result of allowing for an increased number of exercises able to be performed due to the increased number and flexibility of attachment points in the elongated shafts.
Regarding Claim 2, Soligny and Hopperstad teach the device of Claim 1. Hopperstad further teaches the receiving channel is centrally positioned within at least an exterior surface of the elongated shaft (see Figure 1, receiving channels 42 and 52 are centrally positioned on an exterior surface of the elongated shafts). Hopperstad is silent as to the dimensions of the receiving channels. It discloses instead simply that the receiving channel is present on the surface of the elongated shaft. It appears that the device of Hopperstad would function equally well with the claimed dimensions of the receiving channel, as the locking channels present on the sides of the elongated shafts of Hopperstad would still permit any attachments to be locked in place. Furthermore, applicant has not disclosed that the dimension claimed solves any stated problem or is for any particular purpose, indicating simply that the diameter “may” include the claimed dimensions (Spec, [Para 7]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the receiving channel to have dimensions of approximately 0.25 inches by 2 inches, because it appears to be an arbitrary design consideration which fails to patentably distinguish over Hopperstad. See rejection of Claim 1 above.
Regarding Claim 3, Soligny and Hopperstad teach the device of Claims 1 and 2. Hopperstad further teaches the receiving channel extends through both the exterior surface and the at least one planar surface of the elongated shaft (see Figure 1, receiving channel extends through the exterior surface of the elongated shaft of Hopperstad, which is also the planar surface). See rejection of Claim 1 above.
Regarding Claim 4, Soligny and Hopperstad teach the device of Claim 1. Hopperstad further teaches the bracket comprises an L-shaped anchor bracket (brackets 44 and 54 are L shaped) having a bracket plate positioned relative to an attachment plate about an approximate 90 degree bend (see annotated Figure 3 below). See rejection of Claim 1 above.

    PNG
    media_image4.png
    393
    554
    media_image4.png
    Greyscale

Annotated Figure 3 of Hopperstad
Regarding Claim 5, Soligny and Hopperstad teach the device of Claims 1 and 4. Hopperstad further teaches the attachment plate is coupled to an exercise attachment selected from the group consisting of a U-shaped handle attachment (side supports 66 and pull-up bar 60 form a u-shaped handle), an angled handle attachment, a ring attachment, an L-shaped handle attachment, or a straight handle attachment. See rejection of Claim 1 above.
Regarding Claim 6, Soligny and Hopperstad teach the device of Claims 1 and 4. Hopperstad further teaches the 90 degree bend includes an approximate 0.5 inch radius soft bend (see Paragraph 41, elongated members have dimensions selected from 2x2 inches, 3x3 inches, or 4x4 inches. Further see Figure 7, the L-shaped bracket is approximately the same dimensions as the elongated members. The 90 degree curve from the picture is approximately 0.5 inches based on the disclosed dimensions of paragraph 41) and the L-shaped anchor bracket has a strength of at least 500 pounds (see paragraph 41, the support members and therefor the L-shaped brackets can support a weight of 600+ pounds). See rejection of Claim 1 above.
Regarding Claim 8, Soligny and Hopperstad teach the device of Claim 1. Soligny further teaches a pair of external apertures formed from an exterior surface of the elongated shaft (screw holes 20), each of the pair of external apertures being respectively concentrically aligned with the pair of couplers comprising a pair of internal apertures formed from the at least one planar surface (note: examiner considers the screw holes to be the couplers. Screw holes 20 consist of external apertures on the exterior of the elongated shaft and interior apertures on the interior of the elongated shaft).  See rejection of Claim 1 above.
Regarding Claim 9, Soligny and Hopperstad teach the device of Claims 1 and 8. Soligny further teaches the pair of screws comprise a pair of lag screws having a head relatively smaller than the pair of external apertures yet larger than the pair of internal apertures (see paragraph 15, the screws are of such a dimension that they are flush with the planar surface of the elongated shaft), thereby allowing the pair of lag screws to extend through the elongated shaft to place a forward pressure on a surface opposite the at least one planar surface for flush engagement with the doorjamb (see paragraph 15, screwing the screws into the doorjamb would have this affect). See rejection of Claim 1 above.
Regarding Claim 12, Soligny teaches a doorjamb exercise system, comprising: a set of support members (2 and 3) each having at least one planar surface (see Figure 6) for flush mounting to a doorjamb by way of a lag screw (see paragraph 15) having a length extendable into at least a portion of a king stud of a doorframe when the respective set of support members are attached thereto (see Figure 1 showing mounted configuration of Soligny); when coupled to the door jamb, each of the set of support members appear completely integrated within the doorframe (see Figure 2 of Soligny) as a conventional door stop for use with a door mounted therein. Soligny does not teach at least one lock channel formed in each of the set of support members, wherein opposing support members designed for attachment to a left side vertical doorjamb and a right side vertical doorjamb include reciprocally located lock channels; wherein each of the lock channels are inwardly facing while at the same time doubling as an in-home exercise system supporting at least 500 pounds of exercise force.
Hopperstad is a door or wall mounted exercise device. Hopperstad teaches at least one lock channel formed in each of the set of support members (locking channel is formed by locking apertures 43 extending all the way through the elongated shaft), wherein opposing support members designed for attachment to a left side vertical doorjamb and a right side vertical doorjamb include reciprocally located lock channels (see annotated Figure 1 below, locking channels made from locking apertures are located opposite from each other on left and right elongated shafts); wherein each of the lock channels are inwardly facing (see annotated Figure 1 below) while at the same time doubling as an in-home exercise system supporting at least 500 pounds of exercise force (Paragraph 41, elongated shafts of Hopperstad are capable of supporting at least 600 pounds).

    PNG
    media_image5.png
    393
    587
    media_image5.png
    Greyscale

Annotated Figure 3 of Hopperstad
It would have been obvious to one of ordinary skill in the art before the effective filing date to replace the elongated shafts of Soligny with the elongated shafts of Hopperstad, with the predictable result of allowing for an increased number of exercises able to be performed due to the increased number and flexibility of attachment points in the elongated shafts.
Regarding Claim 13, Soligny and Hopperstad teach the device of Claim 12. Soligny further teaches the set of support members includes a header support member (1), a left side vertical support member configured for attachment to the left side vertical doorjamb (2), and a right side vertical support member configured for attachment to the right side vertical doorjamb (3). See rejection of Claim 12 above.
Regarding Claim 15, Soligny and Hopperstad teach the device of Claim 12. Hopperstad further teaches the least one lock channel formed in each of the set of support members (see Figure 1, more than one lock channel is formed in the side of each support member) comprise a universal size having a size and shape (all locking channels share a common size and circular shape) for selectively receiving a universal anchor bracket (note that L-shaped anchor bracket 44 and 54 are secured with pins, which could be used to secure them into the lock channel). See rejection of Claim 12 above.
Regarding Claim 16, Soligny and Hopperstad teach the device of Claims 12 and 15. Soligny as modified further teaches the anchor bracket includes a bracket plate (see annotated Figure 1 of Hopperstad) having a central retaining aperture that seats within an interior of the respective support member (see annotated Figure 1 of Hopperstad) through the lock channel for concentric alignment with a pair of sidewall apertures formed within opposing sidewalls of the support member (see annotated Figure 1 of Hopperstad).
 
    PNG
    media_image6.png
    499
    697
    media_image6.png
    Greyscale

Annotated Figure 1 of Hopperstad
Regarding Claim 17, Soligny and Hopperstad teach the device of Claims 12 and 15. Hopperstad further teaches the bracket plate comprises a length commensurate with a length of the lock channel (see annotated Figure 2 below) to substantially prevent side-to-side movement when located therein (see annotated Figure 2 below), wherein when seated within the lock channel, a shoulder surface of the bracket plate generally comprising an approximately 90 degree bend (see annotated Figure 2 below) at least partially rests on a top surface of the support member (see annotated Figure 2 below) to provide multi-point engagement of the bracket plate with the support member (see annotated Figure 2 below). See rejection of Claim 12 above.

    PNG
    media_image7.png
    384
    747
    media_image7.png
    Greyscale

Annotated Figure 2 of Hopperstad
Regarding Claim 18, Soligny and Hopperstad teach the device of Claim 12. Hopperstad further teaches each of the set of support members include a generally elongated and hollow shaft (see Figure 1, elongated shafts 56 and 46 are elongated and hollow) having a substantially rectangular cross-section (see Figure 1, a square cross section is substantially rectangular) approximately one inch deep by two inches wide (Paragraph 41, dimensions of the elongated shafts are 2in by 2in, which is approximately 1in by 2in). See rejection of Claim 12 above.

Claims 7 and 14 rejected under 35 U.S.C. 103 as being unpatentable over US 4861020 A (Soligny) and US 20150290488 A1 (Hopperstad et al), and further in view of US 20100048368 A1 (Donofrio).
Regarding Claim 7, Soligny as modified teaches the device of claims 1 and 4. Soligny does not teach the bracket plate includes a ring attachment outwardly extending therefrom having a size and shape for select attachment to a carabiner coupled to an elastic band, a cannonball, or a T-bar.
Donofrio teaches a wall-mounted fitness device which uses the same style of elongated shafts and attachments as Soligny as modified. Donofrio teaches a ring attachment outwardly extending therefrom (ring attachment 11) having a size and shape for select attachment to a carabiner coupled to an elastic band (see Figure 5 of Donofrio), a cannonball, or a T-bar.
It would have been obvious to one of ordinary skill in the art before the effective filing date to use the ring attachment of Donofrio in conjunction with the device of Soligny as modified, with the predictable result of further expanding the number of exercises able to be performed with the modified device. This combination is further supported by the devices of both Soligny as modified and Donofrio using the same elongated shafts with mounting channels and locking apertures for mounting attachments to the device.
Regarding Claim 14, Soligny as modified teaches the device of Claim 12 and 13. Soligny as modified does not teach the left side vertical support member and the right side vertical support member comprise multiple relatively smaller support members interlocked together.
Donofrio teaches the left side vertical support member and the right side vertical support member comprise multiple relatively smaller support members interlocked together (see annotated Figure 3 below).

    PNG
    media_image8.png
    257
    615
    media_image8.png
    Greyscale

Annotated Figure 3 of Donofrio
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the additional interlocked support member of Donofrio with the support members of Soligny as modified in order to provide accommodations for a wider range of doorframe heights. This combination is further supported by the devices of both Soligny as modified and Donofrio using the same elongated shafts with mounting channels and locking apertures for mounting attachments to the device.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 4861020 A (Soligny) and US 20150290488 A1 (Hopperstad et al), and further in view of Phillips White Flat-Head Screw Cover (Phillips).
Regarding Claim 10, Soligny and Hopperstad teach the device of Claims 1, 8, and 9. Soligny and Hopperstad do not teach a pair of caps having a size and shape for select slide-in engagement with the pair of external apertures to hide the lag screws thereunder.
Philips is a slide-on screw cap. Phillips teaches a pair of caps (Phillips is a screw cap, multiple could be used to create a pair of screw caps) having a size and shape for select slide-in engagement with the pair of external apertures to hide the lag screws thereunder (Phillips is designed to be slid over a screw into an aperture to hide a screw under it). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to use the screw caps of Philips to cover the screws of Soligny as modified, with the predictable result of protecting the screws from damage and increasing overall aesthetics of the device.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 4861020 A (Soligny) and US 20150290488 A1 (Hopperstad et al), and further in view of US 20190299043 A1 (Gisin et al).
Regarding Claim 11, Soligny and Hopperstad teach the device of Claim 1. Soligny as modified further teaches the elongated shaft is hollow (See elongated shafts of Hopperstad, Figure 1 shows these to be hollow). Soligny as modified does not teach the elongated shaft comprises a 6061 aircraft aluminum material having a thickness of approximately 0.125 inches.
Gisin is a repositionable point of articulation for an exercise device positioned in an aluminum track. Gisin teaches the elongated shaft comprises a 6061 aircraft aluminum material (see Paragraph 60) having a thickness of approximately 0.125 inches. Gisin is silent as to the thickness of the aluminum material. It discloses instead simply that the channel is made of 6061 aircraft aluminum. It appears that the device of Gisin would function equally well with the claimed thickness of the material since the internal width of the channel, and not the thickness of the aluminum material, determines the functionality of the device of Gisin. Furthermore, applicant has not disclosed that the dimension claimed solves any stated problem or is for any particular purpose, indicating simply that the diameter “may” have other, alternate dimensions (Spec, [Para 133]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the aluminum material of Gisin et al to have a thickness of approximately 0.125 inches, because it appears to be an arbitrary design consideration which fails to patentably distinguish over Gisin et al.
It would have been obvious to one of ordinary skill in the art to manufacture the device of Soligny as modified with the 6061 aircraft aluminum alloy of Gisin et al, with the predictable result of allowing for decreased weight of the device compared to other metals, allowing for easier movement and stowage by a user.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20180021626 A1 (Kilmon) teaches a door frame mounted exercise device which can have multiple attachments.
US 9072940 B1 (Gutierrez) teaches a doorjamb exercise device with adjustable height for exercise bars.
US 20150076092 A1 (Tamborino et al) teaches an exercise equipment frame which accepts multiple attachments.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER H FORSTNER whose telephone number is (571)272-6213. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 5712724966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



 If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER H FORSTNER/Examiner, Art Unit 3784                                                                                                                                                                                                        
/LOAN B JIMENEZ/Supervisory Patent Examiner, Art Unit 3784